Citation Nr: 1644706	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  15-19 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1951 to June 1953.  He died in June 2003 and the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in St. Paul, Minnesota, which determined that the claim for service connection for the cause of the Veteran's death remained denied because the evidence was not new and material.

Thereafter, in February 2016, the Board determined that new and material evidence sufficient to reopen the claim had been received and remanded the reopened claim for additional development.  The remand further referred the issue of an accrued benefits claim raised by the appellant in August 2014 and February 2015 to the RO for appropriate action.  The RO denied these claims in an April 2016 letter and the appellant has not appealed such decision as of yet.  The issue of entitlement to service connection for the cause of the Veteran's death now returns for further appellate review.
 
This appeal was processed using the paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  
38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran's death certificate reflects that he died in June 2003 as a result of pneumonia with sepsis due to or as a consequence of severe, rapidly progressing dementia/Alzheimer's type.  Coronary artery disease was also listed as a condition contributing to death, but not resulting in the underlying cause of death.  At the time of his death, the Veteran was service-connected for chronic bilateral otitis media, nonsupportive with bilateral hearing loss, and bilateral tinnitus aurium.  The appellant contends that the Veteran had residuals of an in-service blast injury, acoustic trauma, concussive force trauma, cerebral concussion, and/or Meniere's syndrome that caused the Veteran's death resulting from the condition of dementia/Alzheimer's type.  See April 2014 informal claim for benefits; annotated February 1963 and June 1999 rating decisions submitted in August 2014; annotated medical records and service treatment records submitted in February 2015; and May 2015 statement from the appellant.

In March 2015, a VA examiner opined that the Veteran's cause of death was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  However, in February 2016, the Board found the examiner's reasoning suggested that she limited her focus to whether or not the Veteran had a traumatic brain injury (TBI) that subsequently resulted in his dementia/Alzheimer's type.  The Board further determined that the examiner did not appear to fully consider if the residuals of a blast injury, acoustic trauma, concussive force trauma, cerebral concussion, and/or Meniere's syndrome could have caused the Veteran's dementia/Alzheimer's type.  Thus, the Board remanded the claim in February 2016 for an addendum opinion.

Subsequently, a different VA examiner provided an addendum opinion in August 2016.  As relevant, such examiner found that is less likely as not (i.e., less than 50 percent probability) that any principal or contributory cause of the Veteran's death had onset during, or is otherwise related to an injury, disease, or event that occurred during his active military service, including any alleged residuals of blast injury,
acoustic trauma, concussive force trauma, and/or cerebral concussion.  In support of such opinion, the examiner noted that the Veteran died of pneumonia with sepsis due to rapidly progressing dementia (Alzheimer's type).  He stated that the weight of medical literature does not allow the creation of a causal nexus between this cause of death and any alleged residuals of blast injury, acoustic trauma, concussive force trauma, and/or cerebral concussion.  He further indicated that pneumonia is an infectious process and unrelated to the specified residuals.  However, the physician did not explain why the Veteran's in-service injuries are unrelated to dementia/ Alzheimer's Type as requested by the February 2016 remand.  Therefore, a remand to obtain an additional addendum opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stegall, supra. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the record to the VA examiner who offered the August 2016 opinion.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the August 2016 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  

After review of the record, the examiner is requested to provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any principal or contributory cause of the Veteran's death, to include dementia/Alzheimer's Type, had onset during, or is otherwise related to an injury, disease, or event that occurred during his active military service, including any alleged residuals of a blast injury, acoustic trauma, concussive force trauma, cerebral concussion, Meniere's syndrome, and/or TBI.  

In offering such opinion, the examiner should specifically consider the appellant's contention that the Veteran had residuals of an in-service blast injury, acoustic trauma, concussive force trauma, cerebral concussion, and/or Meniere's syndrome that caused his death resulting from the condition of dementia/Alzheimer's type.

A complete rationale should be provided for any opinion offered.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. The appellant need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


